Citation Nr: 1748410	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  12-14 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence (NME) has been submitted to reopen the claim of entitlement to service connection for squamous cell carcinoma and basal cell carcinoma (claimed as skin cancer of the face and ear), to include as due to herbicide agent exposure, and, if so, whether service connection is warranted.

2.  Entitlement to an increased evaluation for coronary artery disease (CAD) status post coronary artery bypass graft with scar, rated at: 10 percent disabling from October 20, 2006 to July 28, 2011; and 30 percent disabling since July 29, 2011.

3.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), rated at 30 percent disabling since March 11, 2011. 

4.  Entitlement to a total disability rating based upon unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from February 1966 to February 1969.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2011 and November 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

During the pendency of the appeal, the Agency of Original Jurisdiction (AOJ) increased the CAD disability rating from 10 percent to 30 percent disabling, effective July 29, 2011.  See May 2012 Rating Decision.  However, because the maximum disability rating for this impairment has not yet been granted, the appeal remains properly before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified at a March 2017 Central Office hearing before the undersigned Veterans Law Judge.  During the March 2017 hearing, the Veteran testified that he was unable to maintain full-time employment because of his service-connected CAD and PTSD disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The issue of entitlement to an increased evaluation for the CAD disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  Entitlement to service connection for squamous cell carcinoma and basal cell carcinoma (claimed as skin cancer of the face and ear) was denied in an April 2007 rating decision and continued in a May 2008 rating decision; the May 2008 rating decision became final.

2.  Dermatological evidence received since the May 2008 rating decision is not new and material.

3.  Throughout the appeal period, the Veteran's psychiatric manifestations have included: occupational and social impairment with deficiencies in work, family relations, judgment, thinking, and mood; suicidal ideation; impaired impulse control; difficulty in adapting to stressful circumstances, including work or a work-like setting; and inability to establish and maintain effective relationships.

4.  The Veteran's service-connected PTSD has precluded him from being able to obtain and/or maintain a substantially gainful occupation since March 11, 2011.


CONCLUSIONS OF LAW

1.  NME regarding the squamous cell carcinoma and basal cell carcinoma claim has not been received since the final May 2008 decision.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for a rating of 70 percent, but no higher, for PTSD have been met throughout the appeal period.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9400, General Rating Formula for Mental Disorders (2016).

3.  The criteria for entitlement to a TDIU have been met since March 11, 2011.  See 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

NME to Reopen Squamous Cell Carcinoma and Basal Cell Carcinoma Claim

Entitlement to service connection for squamous cell carcinoma and basal cell carcinoma (claimed as skin cancer of the face and ear) was denied in an April 2007 rating decision and continued in a May 2008 rating decision; the May 2008 rating decision became final because it was not appealed within a year of the notice of the decision.  Although the AOJ denied reopening this claim in the February 2011 Rating Decision, the Board is not bound by the AOJ's decision and is required to independently evaluate whether NME has been submitted.  Since the May 2008 rating decision, the claims file has been supplemented with: (1) dermatological treatment records from Richmond VAMC; (2) private treatment records pertaining to non-dermatological disabilities; (3) VA examination reports and opinions pertaining to non- dermatological disabilities; and (4) lay testimony during the March 2017 Board hearing.  

The Veteran's claim was previously denied because the probative evidence failed to show that the disability was at least as likely as not (50 percent probability or greater) caused or aggravated by service (nexus).  See April 2007 Rating Decision; May 2008 Rating Decision.  The aforementioned evidence is new, in that it is not cumulative or redundant of that previously of record, but is not material, as it is insufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.  

During the March 2017 hearing, the Veteran testified that his dermatologist, Dr. McCall, told the Veteran that it looked like he did not use sunscreen.  See March 2017 Hearing Transcript.  The Veteran testified that he was exposed to a lot of sun and an herbicide agent while in Vietnam.  Id.  The Veteran testified that he was not issued sunblock and that his mother sent him Noxzema and Coppertone, but that others in the barracks snuck some of his, leaving him with not nearly enough product.  Id.  Further, the Veteran stated that he was sunburned perhaps twice, which resulted in peeling of the face, neck, and ears- the same areas as the current carcinomas.  Id.  However, the Veteran is not competent to opine regarding etiology, as this information is not lay-observable.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  

Additionally, while the Veteran is competent to testify regarding what his dermatologist communicated, the objective medical evidence contradicts the Veteran's nexus conclusion.  Id.  In April 2012, Dr. McCall responded to the Veteran's request for a nexus opinion by stating that he could not make a connection between the Veteran's current skin cancers and anything that happened to him while on active service because the Veteran had not provided him with "relevant service medical records, private medical records, and/or other records . . . that show [the Veteran] had nonmelanoma skin cancer while in the service or that [the Veteran was] treated for a condition related to nonmelanoma skin cancer."  See April 2012 Letter.  Accordingly, Dr. McCall never rendered a nexus opinion and the supplemental records lack such an opinion from another competent source.  Finally, the supplemental evidence does not raise a reasonable possibility of substantiating the claim based on the theory of presumptive service connection because none of these records suggest that your disability manifested to a compensable degree within one year of separation.  As such, the supplemental evidence is not material and reopening of the claim for entitlement to service connection for squamous cell carcinoma and basal cell carcinoma is not warranted.

Increased Rating for PTSD

Since March 11, 2011, the Veteran's PTSD has been rated at 30 percent disabling.  The Veteran generally contends that his psychiatric manifestations warrant a disability rating in excess of 30 percent.   

A 30 percent rating is warranted for occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial; circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation or name.  Id. 

In January 2012, Dr. Benesek (Director of the Richmond VAMC PTSD program) wrote that, since starting the PTSD program (April 2011), the Veteran has consistently reported: recurrent and vivid nightmares; frequent intrusive thoughts; significant sleep problems; occasional flashbacks with auditory and visual hallucinations; reliving of combat and war zone experiences; increased irritability and frustration with anger outbursts; depressed mood; lethargy; anhedonia; anxiety with frequent panic attacks; social withdrawal; short-term memory and concentration deficits; hyperarousal (heightened startle response and hypervigilance); and avoidance behavior (avoidance of thoughts, images, and reminders of his traumatic experience) related to his combat and war zone experiences.  See January 2012 Letter.  Dr. Benesek also specified symptoms of: continued nightmares; frequent intrusive thoughts and reliving of combat experiences; significant short-term memory and concentration deficits; depressed mood; entrenched avoidance of reminders or discussion of his combat and war zone experiences; becoming easily irritated and angered over seemingly minor situations; and having few meaningful, interpersonal relationships (instead preferring to keep to himself or socialize with his family).  Id.  

Dr. Benesek opined that, despite individual treatment, group treatment, and psychotropic medications, the Veteran's psychiatric manifestations are considered chronic, highly resistant to change, and unlikely to significantly improve in the future.  Id.  Dr. Benesek further opined that the Veteran's psychiatric manifestations were severe enough that they have significantly interfered with his occupational, interpersonal, and social functioning throughout the years (including: deficiencies in work, family relations, judgment, thinking, and mood; frequent anxiety and depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with inappropriate anger outbursts; difficulty adapting to stressful circumstances; and inability to establish and maintain effective relationships).  Id.

The September 2016 examiner noted: irritability and "flareups of anger" on the job around 5 or 6 times per month (at patrons who do not follow directions or expect him to carry things for them); socialization mostly with spouse, but occasionally with coworker; sitting, staring, and "thinking about nothing" for 15 minutes at a time around 4 times per day; nightmares; depressed mood; anxiety; chronic sleep impairment (sleep disturbed by racing thoughts about finances); tense affect; poor orientation to time (misidentified month and year); good immediate recall and fund of general knowledge; poor appetite affected by mood; frequent suicidal ideations, without plan; and avoidance.  See September 2016 PTSD examination report.  This examiner noted that the PTSD and MDD symptoms are indistinguishable. 

The September 2016 examiner opined that these manifestations resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  Id.  This examiner also stated that the "[s]everity of impact from PTSD is essentially unchanged from his previous evaluation."  Id.

During the March 2017 hearing, the Veteran testified that: his social life is not good; he cannot stand a lot of noise or people; he does not shop with his spouse at shopping centers, grocery stores, or malls because he cannot function with people behind him; his anxiety is debilitating in public; he only leaves the house two days per week when he works his part-time job at his neighborhood recycling center; he lives with his daughter and wife, who both get mad at him for sitting by himself away from them and flying off the handle; he looks closely when a helicopter flies above him and plugs his ears during the Fourth of July; he starts crying for no reason when he gets depressed; and he takes medication and colors to calm down. 

The weight of the aforementioned evidence indicates that the Veteran's psychiatric manifestations have most closely approximated those contemplated by a 70 percent rating, rather than a 30 percent rating, since March 11, 2011.  See 38 C.F.R. § 4.130, Diagnostic Code 9400, General Rating Formula for Mental Disorders.  Specifically, the evidence indicates: occupational and social impairment with deficiencies in work, family relations, judgment, thinking, and mood; suicidal ideation; impaired impulse control; difficulty in adapting to stressful circumstances, including work or a work-like setting; and inability to establish and maintain effective relationships.  Therefore, the Board finds that the preponderance of the evidence is in favor of a finding that a rating of 70 percent is warranted.  

A 100 percent rating is not warranted for this period.  The Veteran has only displayed one symptom directly contemplated by a 100 percent rating (poor orientation to time, as noted in the September 2016 examination).  However, no other symptoms contemplated by a 100 rating were indicated.  While the Veteran endorsed concentration and memory issues, there is no evidence currently of record that his memory impairment was so severe that he forgot the names of close relatives or his own occupation or name.  There are also no indications that the Veteran was unable to perform activities of daily living.  Further, the Veteran was oriented in all spheres (except time, as noted above), had normal thought and speech processes, and did not experience persistent hallucinations (Dr. Benesek's January 2012 letter indicated occasional, not persistent, auditory and visual hallucinations).  Lastly, there is no evidence of other symptomatology of similar frequency or severity as the symptoms contemplated by a 100 percent rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002); Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  As such, the Board assigns an evaluation at 70 percent, but no higher, since March 11, 2011.  All potentially applicable codes have been considered and there is no basis to assign an evaluation in excess of the currently assigned rating.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

TDIU

The Veteran generally contends that the manifestations of his service-connected CAD and PTSD have precluded him from being able to obtain and/or maintain a substantially gainful occupation.  See March 2017 Hearing Transcript.  The CAD disability results in additional occupational limitations; however, the PTSD manifestations alone are enough to warrant a TDIU since March 11, 2011.  

The functional impairments caused by the Veteran's service-connected PTSD overshadow any professional skills acquired during and after service and preclude him from obtaining and/or maintaining a substantially gainful occupation.  The Veteran testified that his highest level of education was the second grade (although his DD-214 notes 2 years high school) and that he is unable to read.  See DD-214; March 2017 Hearing Transcript.  The Veteran further testified that he last worked full-time six years ago (inability to read made obtaining jobs difficult, so he started his own, small, landscaping company); however, the Veteran testified that he had to hire another person to help him because of CAD symptoms (felt tired, sluggish, short of breath, dizzy, and chest pain that required sitting breaks for at least 30 minutes, every two to three hours).  See March 2017 Hearing Transcript.  The Veteran then worked about 52 hours per week at 7-Eleven installing shelves and vaults and "reprogramming" the store; however, the Veteran stopped working because of his PTSD and CAD disabilities.  Id.  The Veteran testified that he had been working part-time (2 days per week, 11 hours per day) at his neighborhood recycling center, which required little interpersonal interaction.  Id.  

As aforementioned, the Veteran was noted to have irritability and "flareups of anger" on the job around 5 or 6 times per month.  See September 2016 PTSD examination report.  The Veteran testified that his boss knows about his condition and allows him to get another coworker to handle these situations.  Id.  The Board finds that the Veteran's inability to handle even limited interpersonal interactions and his sitting, staring, and "thinking about nothing" for 15 minutes at a time around 4 times per day would preclude him from obtaining and/or maintaining a substantially gainful occupation in a non-sheltered work environment.  As such, the criteria for TDIU have been met since March 11, 2011.  See 38 C.F.R. § 4.16(a).


ORDER

Reopening of the carcinomas claim is denied.

A PTSD rating of 70 percent is granted, effective since March 11, 2011.

A TDIU is granted, effective since March 11, 2011.


REMAND

The Veteran was last afforded a VA heart examination in September 2016.  During the March 2017 hearing, the Veteran testified that, in October 2016, he had a heart attack and was hospitalized at Mary Washington Healthcare Center for a sent procedure.  See March 2017 Hearing Transcript.  As the Veteran has contended worsening of his CAD disability since his last VA examination, the Board requires a new examination to determine the current severity of his disability.  Further, as the Veteran has identified relevant, private treatment records not yet associated with the claims file, VA is obligated to assist in obtaining these records, if so authorized by the Veteran.  As such, further development is required.

Accordingly, the case is REMANDED for the following action:

1.  Seek any relevant, outstanding records from Mary Washington Healthcare Center.  The Veteran identified an October 2016 heart attack and subsequent hospitalization and stent procedure at this facility.  See Remand body for further discussion.   

2.  Seek any relevant, outstanding VA records dated since October 2, 2017.

3.  After completing the above, schedule the Veteran for a new VA heart examination to assess the current severity of his CAD disability.  See 38 C.F.R. § 4.104, DC 7017.  

Support all opinions with rationale.  If the Veteran has not maintained a relatively stable level of symptomatology throughout the appeal, the examiner should clearly identify the beginning and end dates of periods of fluctuation.

See Remand body for further discussion.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


